DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of species I (claims 1-13 and 13-21) in the reply filed on 09/07/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Note: claim 21 is withdrawn since the claimed limitations to read on species 2 and not the elected species 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 15, 16 and 18 are rejected under 35 U.S.C. 102a1 as being anticiapted by Itoh et al. (US 2015/0380152).
Regarding claim 15, Itoh et al. (figures 1-5/13 and para 0026-0035) discloses a support substrate (10) having a through-hole extending between first and second opposing surfaces (see figure 2); a first coil pattern (11) disposed in a spiral pattern surrounding the through-hole on the first surface of the support substrate (see figure 2); and a groove (20) penetrating the first surface of the support substrate (see figure 2) and having a spiral pattern disposed between adjacent windings of the first coil pattern (see figure 2).
Regarding claim 16, Itoh et al. (figures 2/13) discloses wherein the support substrate has a thickness, measured orthogonally to the first surface, in a region of the groove that is lower than a thickness in a region of the first coil pattern.
Regarding claim 18, Itoh et al. (figure 13 and para 0051) discloses a second groove penetrating the second surface of the support substrate and having a spiral pattern that is spaced apart from the groove penetrating the first surface, wherein the first and second grooves are laterally offset from each other along a side direction parallel to the first surface.

Allowable Subject Matter
Claims 1-8 and 13-14 are allowed.
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, wherein a groove penetrates the first surface of the support substrate in a region of the first surface of the support substrate in which the first coil pattern is not disposed, and wherein the second coil pattern is disposed in a region of the second surface of the support substrate that overlaps along the thickness direction with the groove penetrating the first surface. 
as claimed in combination with the remaining limitations of independent claim 1.
Claims 2-8 and 13-14 are allowed because each claim is directly or indirectly dependent of independent claim 1.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837